Title: Samuel Rhoads, Junior: Account Book, 13 November 1764
From: Rhoads, Samuel
To: 


On April 6, 1763, Franklin advanced to Robert Smith, carpenter, £96 towards purchasing materials for the house he was to build on the Franklins’ lots on Market Street. During the next nineteen months he paid at least £120 more to Smith and lesser sums to other workmen and suppliers, and on Feb. 9, 1764, he lent £200 to Smith, who probably lacked adequate working capital, and took back the carpenter’s bond for the loan. Franklin entrusted the general oversight of the building operation to his friend, the carpenter, builder, and merchant, Samuel Rhoads, who had been his fellow representative from the city of Philadelphia in recent assemblies. Before embarking for England in November 1764, Franklin turned over to Rhoads £350 in cash and Smith’s bond for £200; Rhoads then gave Franklin his receipt for these advances “to be apply’d towards the Building of B. Franklin’s House if wanted.”
Rhoads thereupon directed his son, Samuel Rhoads, Junior, aged twenty-four, to act as his disbursing agent in connection with the Franklin house, and the young man promptly set up a record of his transactions. Seven pages of an account book designated “Account Benj: Franklin Esq. 1764” contain his receipt for £200 turned over by his father on Nov. 13, 1764, memoranda of various payments, and eight receipts signed by artisans and suppliers of materials. One may hope that the younger Rhoads and the men with whom he dealt were more skilled in their trades than they were in penmanship and that they kept their working tools in better condition than they did their quills, for in several places these records are almost indecipherable. They are printed here, however, as accurately as possible, to provide evidence of some of the operations involved and the slow progress achieved in completing the Franklin family’s new house.
 
Receivd Novr. 13 1764 of my Father Samuel Rhoads two hundred pounds Money belonging to Benj. Franklin Esqr which sum I promise to Repay by Discharging Such Bills or payments of such Sums of Money from time to time as my said Father shall direct and order. Witness my Hand Samuel Rhoads Junr
£200
S R Junr. Receiv’d
£44 of Danl. Williams in april
No 1 Recd Philada. Novr. 13th. 1764 of Benjn. Franklin. By the hand of Saml. Rhoads the sum of fifty Pounds on Acco.
£50 Per Robt: Smith
No 2 Receiv’d Nov: the 20th: 1764 of Benj: Franklin by the Hands of Saml Rhoads the sum of six Pounds on Accot.
£6: 0 William Anderson

December the 4th: 1764


pd: Robert Erwin his Accot. in full for Carting
  
£7:
  9


pd: Balti Clymer Do.

  1:
  18




  £9:
  7


Dec 12th: pd. John & Joseph Ledru after the Accot. had been Examind and settled by John Palmer
  £39:
  12:
  9


pd: Jacob Graff his Accot. for Bricks now Deld. per ordr of John Pa[?]er
}
  12:
  7:
  6


pd. Salter Brittain & Comp their Accot. for Boards &c.


pd: Receipt to S R Junr by Thos Forster

  £5:
  17


No. 2 Receiv’d Feb: 8th: 1765 of Samuel Rhoads Six Pounds towards Work done for Benja Franklin at his new House
£6 William Anderson
Receiv’d May the 13th: 1765 of Benjn: Franklin Esqr. by the Hands of Samuel Rhoads twenty Pounds which with several Sums formerly receiv’d Amts to fifty seven Pounds and is in full for Plaistering [No 2 vertically in margin] done for the sd: B: Franklin at his new House in this City and at his Plantation
£20: 0: 0 per William Anderson
pd. Adam Achart £5 in part of his accot. Examd. to be pd. when ratifyd.
Receiv’d June the 1st: 1765 of Samuel Rhoads four Pounds and one Shilling in full for eighteen perches of Stone Deld: Robt. Erwin for use of Benj: Franklin Esqr. Sent from John Parishes [?] Quarry £4: 1:0 recd. per Georg Kaffart [?]
Note the English name is George Caphart [?]
Sundrys pd. per Sa Rhoads Junr. Vizt.


To David Rose
£ 9:
  2



  Mich Weaver
  13:
  10



  David Rose Tyler
  3:
  12



  Conrad Bangon

  12



  William Rush
  68:
  4:
  11–


June 19th: pd. Michael Coon 27s. per note from John Ledru for Digging foundation 6 Days at 4s. 6d. per
Pd: James Davis 19s. 6d. being one half the Cost of Measuring the Plaistering done by Will. Henderson.

July the 23d Receiv’d of Deborah Franklin 50 Pounds which I paid the same Day to Robt: Smith per loose [?] Rect:
Septr: 9th: pd: David Rose Brickmaker £10 in part of his Accot. for Bricks used in the Well.
£3 pd [illegible] £8: 5s. 3d. & Sammy in full of his Accot: in all £21. 5s. 3d. the 27th Day
Pd: John Elmsly 41s. 9d. for Turning Sundry
Pd. Do: 3s. 3d. for Drops for Stairs
Pd: Do. £3: pd £1: 14s: 7d. in full of his Acct. now brote in June 21st. [?]
No. 12 Receivd Feby: the 6th. 1766 of Benjamin Franklin Esqr. by the Hands of Samuel Rhoads twenty Pounds toward our Accots of Work done at his Well Little Hous &c. John Ledru
£20 Joseph Ledru
No. 13 Receiv’d July the 7th 1766 of Benj: Franklin Esqr. by the Hands of Samuel Rhoads two pound and ten shillings in full for takeing up all the Bricks in his well. Cleaning several large Stones from under the Curb, settling it deeper and finishing the same fit for use and we promise to sink the sd: Well one foot deeper at our own Expence, in Case the Water shall hereafter fail
Witness our Hands Deanl Bearrd [?]The true Accot
[Cancelled:] Pd: John Guy per S Rhoads Junr: 15s. for [?] Load Sand. Receiv’d of Saml Rhoads five Pounds per John Ledru
April 10 pd: Robert Smith £10 towards his Work &c. per Rect.
